Citation Nr: 1721799	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-06 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for service-connected residuals of cold injury to the left lower extremity prior to October 18, 2010.

3. Entitlement to a rating in excess of 10 percent for service-connected residuals of cold injury to the right lower extremity prior to October 18, 2010.

4. Entitlement to a rating in excess of 20 percent for service-connected residuals of cold injury to the right hand.

5. Entitlement to a rating in excess of 20 percent for service-connected residuals of cold injury to the left hand.

6. Entitlement to a rating in excess of 10 percent for service-connected shrapnel fragment wound of muscle group XIV.

7. Entitlement to a rating in excess of 10 percent for service-connected scars, residuals of shrapnel fragment wound, left forehead, right groin and left ankle. 

8. Entitlement to a compensable rating for dermatophytosis of the right toes.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1948 to June 1952.  He died in October 2013.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from January 2012 and April 2012 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Appellant's claims so that every possible consideration is afforded.

It appears that pertinent treatment records are outstanding.  In the Veteran's May 2012 application for increased compensation based on unemployability, he reported he received treatment at the Northfield VA Clinic in Northfield, New Jersey beginning 2001.  In April 2013 the Veteran provided an unsigned authorization form for the records of treatment at the Ventnor, New Jersey Vet Center beginning February 2000.  A June 2013 letter from the Veteran's therapist at the Ventnor Vet Center also described that he had been treated for PTSD at the Vet Center since February 2000.  Records of treatment at the Northfield VA Clinic and at the Ventnor Vet Center are not associated with the record and do not appear to have been sought.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase, and VA records are constructively of record.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Accordingly, such records must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Appellant to provider the identifying information and authorizations necessary to obtain for the record complete copies of all records of evaluations or treatment the Veteran received for his service-connected disabilities, to specifically include all treatment records, at the Ventnor Vet Center beginning in February 2000 and at the Northfield VA Clinic beginning in 2001 until his death in October 2013.  The AOJ should obtain for the record, complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Appellant, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2. After completing the above, and any further development the AOJ deems necessary upon review of the record, the AOJ should then readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate SSOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




